Name: 74/579/EEC: Commission Decision of 13 November 1974 increasing the reserve of foot-and-mouth disease vaccine for the protection of Community livestock
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1974-11-26

 Avis juridique important|31974D057974/579/EEC: Commission Decision of 13 November 1974 increasing the reserve of foot-and-mouth disease vaccine for the protection of Community livestock Official Journal L 316 , 26/11/1974 P. 0013 - 0013++++COMMISSION DECISION OF 13 NOVEMBER 1974 INCREASING THE RESERVE OF FOOT-AND-MOUTH DISEASE VACCINE FOR THE PROTECTION OF COMMUNITY LIVESTOCK ( 74/579/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DECISION OF 26 MARCH 1973 ( 1 ) ON ACTION TO PROTECT COMMUNITY LIVESTOCK AGAINST CERTAIN FOOT-AND-MOUTH DISEASES , AND IN PARTICULAR ARTICLE 1 ( 3 ) ( A ) THEREOF , AS AMENDED BY THE COMMISSION DECISION OF 8 OCTOBER 1973 ( 2 ) DETERMINING THE TYPES OF VACCINE TO BE SUPPLIED TO THE COMMUNITY IN RESPECT OF CONTROL MEASURES AGAINST EXOTIC FOOT-AND-MOUTH DISEASE AND LAST AMENDED BY THE COUNCIL DECISION OF 15 JULY 1974 ( 3 ) ; WHEREAS , IN VIEW OF THE CURRENT FOOT-AND-MOUTH DISEASE SITUATION , THE RESERVE OF VACCINE USED TO PROTECT COMMUNITY LIVESTOCK AGAINST EXOTIC FOOT-AND-MOUTH DISEASES SHOULD BE INCREASED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE RESERVE OF FOOT-AND-MOUTH DISEASE VACCINE PROVIDED FOR IN ARTICLE 1 ( 1 ) ( A ) OF THE COUNCIL DECISION OF 26 MARCH 1973 SHALL BE INCREASED BY UP TO 50 % . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 13 NOVEMBER 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO L 106 , 20 . 4 . 1973 , P . 26 . ( 2 ) OJ NO L 308 , 8 . 11 . 1973 , P . 21 . ( 3 ) OJ NO L 202 , 24 . 7 . 1974 , P . 38 .